Citation Nr: 1438398	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-45 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial increased disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 10, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a December 2011 rating decision, the RO increased the rating for the service-connected PTSD to 30 percent as of December 10, 2011.  The Board has characterized the issue on the title page above to reflect this partial grant of benefits.

Reviewing the procedural history of this appeal, the RO properly found that the issue of service connection for vascular disease was not in appellate status.  In the June 2012 supplemental statement of the case, the RO clearly informed the Veteran that he needed to submit a substantive appeal is he wished to perfect this appeal.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).  The only issues currently in appellate status are those listed on the above title page.

After the issue of entitlement to a higher rating for PTSD was last adjudicated in a December 2011 supplemental statement of the case, the RO associated additional records with the claims file.  Review of these additional records, however, does not reveal records relevant to the appropriate rating to be assigned to the service-connected PTSD.  As such, the RO did not need to re-adjudicate this issue after the association of these records.  38 C.F.R. § 19.31.

The Veteran originally requested a hearing, but subsequently cancelled this request.  There is no pending request for a hearing.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of his discharge from service, and was not caused or aggravated by his service-connected Type II diabetes mellitus.

2.  Resolving all doubt in favor of the Veteran, his currently diagnosed right ear sensorineural hearing loss is causally related to the acoustic trauma he experienced during active duty service.

3.  Prior to December 10, 2011, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

4.  Since December 10, 2011, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for right ear sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The criteria for an initial disability rating for service-connected PTSD in excess of 10 percent prior to December 10, 2011, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With respect to his service connection claims, the duty to notify was satisfied in an April 2009 letter sent to the Veteran.  The RO sent timely notice.

With respect to the Veteran's increased rating claim for PTSD, this appeal arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, post-service medical records, Social Security Administration (SSA) records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was afforded a VA examination for his claim seeking service connection for hypertension in September 2009, and an addendum opinion was received in November 2011.  He underwent VA examinations for his right ear hearing loss in June 2009 and August 2011.  And he underwent VA examinations for his PTSD in April 2009 and December 2011.  The respective VA examinations were adequate, as the examiners conducted complete examinations and recorded all findings considered relevant under the applicable law and regulations.  The examiners also offered well-supported opinions based on consideration of the full history of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on his claims at this time.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as hypertension may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Hypertension

The Veteran maintains that he is entitled to service connection for hypertension.  In his January 2009 claim for benefits, the Veteran stated that his "high blood pressure" first began in 1998.  

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Post-service treatment records reflect that the Veteran has been diagnosed with hypertension as early as December 2003.  However, the medical records do not demonstrate that any medical professional has ever indicated that his hypertension either had its onset or may have been directly related to active duty service.

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of hypertension.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with hypertension within one year of his separation from service.  And the Veteran has not made any assertions that his hypertension either manifested during service or was directly related to active duty.  Following a thorough review of the evidence, the Board finds that service connection for hypertension on either a direct or presumptive basis has not been met.

In his July 2006 Notice of Disagreement, the Veteran maintained that his hypertension was due to his service-connected Type II diabetes mellitus.  In September 2009, the Veteran was afforded a VA examination where he was diagnosed as having hypertension.  However, the examiner concluded that the Veteran's hypertension was not caused by or secondary to his service-connected diabetes mellitus.  The examiner stated that the Veteran's hypertension was diagnosed many years prior to the diagnosis of diabetes mellitus in June 2008, and noted that the Veteran's wife stated that the Veteran was initially diagnosis with hypertension in 1986.  

In a November 2009 addendum opinion, the same VA examiner also concluded that as the Veteran was recently diagnosed with diabetes and there were no nephropathy complications from diabetes present at that time, it was less likely as not that the Veteran's service-connected diabetes aggravated his hypertension.  The examiner further noted that the Veteran's diabetes was at an early stage and was well controlled.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of his hypertension, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hypertension.

Thus, the Board finds that service connection for the Veteran's hypertension is also not warranted on a secondary basis due to his service-connected Type II diabetes mellitus.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension was either caused by or aggravated by his diabetes.

The Board acknowledges the Veteran's belief that his hypertension is related to his diabetes.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  The preponderance of the evidence also weighs against a finding that the Veteran's hypertension was either caused or aggravated by his Type II diabetes mellitus.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Right ear hearing loss

The Veteran maintains that he has hearing loss in his right ear that is due to exposure to acoustic trauma while working as a motor vehicle operator in service.

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Board notes that the record reflects a threshold shift from the time of the Veteran's June 1969 enlistment examination to his June 1971 separation examination.  Specifically, audio evaluation conducted as part of the June 1969 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
-5
-5
LEFT
5
5
5
5
0

The subsequent June 1971 separation examination included audio evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
15
LEFT
25
15
15
20
15

In June 2009, the Veteran underwent a VA audiology examination, where he reported experiencing noise while in the military due to driving trucks and bomb explosions, as well as working on the flight line.  The VA examiner diagnosed the Veteran with mild left ear sensorineural hearing loss.  The Veteran's right ear hearing was found to be normal.  The examiner concluded that given the Veteran's history of military noise exposure, it was at least as likely as not that at least a portion of his hearing loss was related to military service.

In August 2011, the Veteran underwent a second VA audio examination, where he complained of not being able to hear clearly and difficulty in understanding when people speak to him.  He again reported military noise exposure from bombs and artillery while in service, as well as post-service occupational noise exposure from machinery while wearing hearing protection/ear plugs.  The Veteran also reported music from the radio as his source of recreational noise exposure.  The Veteran was diagnosed with mild bilateral sensorineural hearing loss, with pure tone thresholds as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
30
LEFT
30
25
35
35
40

The VA examiner concluded that the Veteran's right ear hearing loss was at least as likely as not related to acoustic trauma during military service.  In support of his conclusion, the examiner stated that the Veteran reported being exposed to consistent acoustic trauma during his service and did not deny that he had noise exposure in his civilian life as well.

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's current right ear hearing loss disability is related to his reports of in-service exposure to acoustic trauma.  While the available service treatment records do not reflect complaints of hearing loss, the absence of an audiometric test showing hearing loss on service separation is not fatal to the claim for service connection for hearing loss.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing the hearing loss disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

Based upon the Veteran's credible reports of in-service noise exposure, a present diagnosis of right ear hearing loss within the meaning of VA regulations, and the positive nexus opinion from the August 2011 VA examiner, as well as resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right ear hearing loss disability is related to the in-service acoustic trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating

Service connection for PTSD was initially granted in a June 2009 rating decision, at which time a 10 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from March 6, 2009.  In December 2011, the RO increased the rating assigned for PTSD from 10 percent to 30 percent effective December 10, 2011.  The issue now before the Board is the question of whether an initial rating in excess of 10 percent is assignable for PTSD prior to December 10, 2011, and whether an initial rating in excess of 30 percent is assignable for PTSD on or after December 10, 2011.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

When separation of the effects of the service connected disability from a non-service connected disability is not possible, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).  The VA examination reports do distinguish between some symptoms of the different psychiatric disorders which are present.  The Board will address these differentiations as they arise in the chronology on appeal.

The Veteran's PTSD is currently evaluated as 10 percent disabling from March 6, 2009 to December 10, 2011, and 30 percent disabling since December 10, 2011, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for PTSD prior to December 10, 2011, and is not entitled to a rating in excess of 30 percent thereafter.

A.  Period prior to December 10, 2011

In April 2009, the Veteran underwent a VA PTSD examination, where he was found by the examiner to be a reliable and credible historian.  He described an incident while serving in Vietnam where his camp was struck by mortar fire that blew him out of the bunk and forced him to run for cover in a bunker.  He reported having intrusive thoughts about the attack two or three times a month.  He denied having any nightmares, but did report experiencing an increased heartbeat and feelings of fear when having these disturbing recollections.  He reports having some insomnia and waking three to four times a night.  The Veteran reported having a good relationship with his three siblings and a son from his first marriage.  He is still married to his second wife and reports having a close relationship with all of his step-children.  He stated that his wife is his main support system and reported that their finances are "okay."

Upon mental status examination, the Veteran was found to be engaging and polite, his speech was clear, spontaneous and articulate, and his thought processes were linear and coherent.  His thought content was void of any perceptual distortions.  He did describe occasional contextual paranoia about being around crowds, but this rarely happens.  His mood was euthymic and his affect was supple.  He had no suicidal or homicidal ideations.  He was grossly oriented in all dimensions and he seemed to have good judgment and insight.  The Veteran was deemed capable of handling his VA funds and was not in imminent danger to himself or others.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 80.  He stated that the Veteran's symptoms are very transient and he has not sustained any significant degree of social or occupational impairment from his experience.

A November 2009 VA mental health consult note reflects that the Veteran presented with depression.  He suffered a stroke in July 2009 with resulting right-sided weakness and expressive aphasia and some degree of sensory aphasia.  The Veteran reported days where he feels low and worthless, but did not indicate suicidal or homicidal ideation.  He was also noted to have prominent emotional lability, where he laughs and cries more prominently than before.  He has also become more obsessive about checking things.  There was no irritability noted, but the Veteran had some terminal insomnia.  His insight and judgment were both found to be good, and his memory was intact.  The examiner diagnosed the Veteran with a mood disorder secondary to his recent stroke (post-stroke depression) and assigned a GAF score of 55.

A November 2010 mental health consult note reflects that the Veteran was worried and preoccupied about having another stroke.  He denied having a low mood, but stated that he gets bored and there is nothing to do at home, so he eats.  The Veteran was also noted to have an obsession with security at his home and compulsively checks things such as turning the coffee pot off and checking the lock and door consistently.  He denied suicidal ideation, homicidal ideation, auditory hallucination or visual hallucination.  The examiner noted that the Veteran was cheerful, cooperative and made good eye contact.  His mood was euthymic, and his affect was reactive.  The examiner noted diagnoses of PTSD and depressive disorder, and ruled out vascular dementia.  He was assigned a GAF score of 55.

A December 2010 treatment record notes that the Veteran's PTSD symptoms were under control.  Further, no affective symptoms were reported and it appeared that Wellbutrin helped with his affective symptoms.  He appeared early for the appointment, his grooming and hygiene were good, his attitude was cooperative, mood was neutral, affect was appropriate/variable, thought processes were logical and goal-directed, and thought content was significant for preoccupation.  A separate treatment record from that same month noted the Veteran's desire to participate in PTSD group counseling.  He stated that he had significant problems with sleep and nightmares.

A January 2011 PTSD clinic note reflects that the Veteran began participating in group therapy sessions.

After reviewing the evidence of record, the Board finds that the clinical evidence does not support the Veteran's assertions that he is entitled to an initial evaluation in excess of 10 percent prior to December 10, 2011.  The evidence does not show the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In this regard, the Board finds that such symptomatology are contemplated in his current 10 percent rating.  That is, considering all the evidence of record and reconciling the Veteran's statements with the level of severity shown in the medical evidence of record, in the Board's judgment the currently assigned 10 percent rating adequately contemplates the Veteran's symptoms for this period of time as the Veteran's symptoms were mild at this time.  The April 2009 VA examiner stated that the Veteran's PTSD symptoms are very transient and he has not sustained any significant degree of social or occupational impairment from his experience.  While the Veteran has reported increased symptoms of depression, the medical evidence of record attributes the Veteran's affective symptoms and subsequent diagnosis of a mood/depressive disorder to his July 2009 stroke.

Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 10 percent for this period on appeal.  As the criteria for the next higher, 30 percent rating are not met, it logically follows that the criteria for even higher ratings - 50, 70 or 100 percent - are likewise not met.

B.  Period beginning December 10, 2011

The Veteran has been assigned a 30 percent disability rating beginning December 10, 2011.  The Board finds that the Veteran's PTSD does not warrant a rating higher than 30 percent for this period.

In December 2011, the Veteran was afforded a VA PTSD examination and diagnosed with moderate PTSD and was assigned a GAF score of 55.  He summarized the Veteran's level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran has not worked since his stroke in 2009 and still lives with his wife.  The examiner noted symptoms of PTSD that include depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner noted that the Veteran feels uncomfortable in communicating with others since he still has a speech impairment, he is capable of managing his own financial affairs, and the Veteran's overall PTSD symptoms had increased in frequency in the last two years after his stroke.  Since his stroke and retirement from work, the examiner stated that the Veteran has become more isolative and has increased anger outbursts.



Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 30 percent rating.  An initial evaluation in excess of 30 percent is not warranted for the period beginning on December 10, 2011.  38 C.F.R. § 4.7.

The record does reflect that the Veteran suffers from some memory loss.  However, the evidence does not establish that his memory is so impaired as to generally result in the retention of only highly learned material or forgetting to complete tasks.  He lives with his second wife and appears to maintain a healthy relationship with her.  The record also shows that he does suffer from some affective symptoms due to his July 2009 stroke.  The Board finds the December 2011 VA examiner's opinion on the level of the Veteran's occupational and social impairment is particularly probative, as his final assessment took into account the examination of the Veteran, his reported symptoms, and his past medical history.  

The Board finds that a 50 percent rating is not warranted because the evidence does not show reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

C.  Other Considerations

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the evidence notes the Veteran is currently unemployed, there is no indication the Veteran is unemployable due to his service-connected PTSD.  The evidence in this case clearly shows that the Veteran is currently unemployed due to the effects of a stroke he suffered in July 2009.  In this regard, the SSA disability records of file support this finding.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that a rating in excess of 10 percent for PTSD for the period prior to December 10, 2011, is not warranted.  The Board further finds that a rating in excess of 30 percent for PTSD beginning December 10, 2011, is also not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus, is denied.

Entitlement to service connection for right ear hearing loss is granted.

An initial disability rating in excess of 10 percent for PTSD prior to December 10, 2011, and in excess of 30 percent thereafter, is denied. 



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


